HENRIOD, Justice:
Appeal from a judgment giving preference to debts incurred by a receiver appointed at the request of plaintiff, a secured creditor. Affirmed in part and otherwise reversed. No costs.
There seem to be two distinct parts to this case, which reduce it to half or one-third simplicity:
The plaintiff, a secured creditor, asked for the appointment of a receiver and was rewarded by such request by having it awarded and the plaintiff now complains on appeal that it should not have its secured claims subordinated to other claims, 1) including lawyers’ fees, incurred before the receivership, etc. and 2) those obligations incurred thereafter.
We conclude that the obligations mentioned in this case incurred before the requested receivership, after the plaintiff’s preferred claims are subordinate and subject thereto, but that those obligations incurred after the order of receivership — requested by the plaintiff, — have priority *862over plaintiff’s secured claim. This, all in the name of request for receivership by plaintiff, by virtue of plain horse sense,— or Blackstone, — or on the simple idea that one cannot order a cake and renege on the purchase price because the frosting was not to his liking.
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.